Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-7 in the reply filed on 8/19/21 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Specification
The disclosure is objected to because of the following informalities:  text before [0030] of the Specification recites “[[ QUESTION: In Diffusion Release devices, Powder does not erode, so powder cannot be composed of active ingredient. However, can powder be mixed with powdered form of active ingredient? In this description, I have assumed that the answer is YES. Please let me know. Thanks. ]]” which appears to be an inadvertent editorial notation.
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 lns 1-2 recite “accessing diffusion-controlled release input data comprises;” which appears to be a misstatement of “accessing diffusion-controlled release input data comprises:”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cima et al (US 5490962, already of record).
For claim 1, Cima et al teach a method of producing a diffusion-controlled release device, comprising: preparing diffusion-controlled release printing parameters based on diffusion-controlled release input data, the printing parameters used to control the 3D printing system to produce a diffusion-controlled release device that comprises an active ingredient release profile based on the diffusion-controlled release input data (col 2 lns 32-35 & lns 42-52, Examiner notes that since the macrostructure and porosity features are designed and tailored for individual patients to optimize drug therapy, the printing parameters would be based on diffusion-controlled release input data and since the printing parameters are used to control the 3D printing system, the input data would be translated into a diffusion-controlled release print file for executing to control the 3D printing system).
For claims 2 and 4, Cima et al teach executing the diffusion-controlled release print file comprises: applying a layer of powder within a work space; wherein applying a layer of powder material comprises applying a homogeneous mixture of inactive 
For claim 3, Cima et al teach controlling a release profile comprises controlling a porosity of the diffusion-controlled release device through selectively depositing the liquid fusing agent onto the powder layer and through controlling the fusing energy applied to the powder layer (col 11 lns 45-50).
For claims 5-6, Cima et al teach the diffusion-controlled release device comprises multiple active ingredients and a different release profile for each active ingredient; and depositing a liquid active ingredient comprises depositing different active ingredients to different layers of powder material (col 10 lns 35-38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cima et al (US 5490962, already of record).
Cima et al teach the invention as discussed above.
For claim 7, though Cima et al do not teach accessing diffusion-controlled release input data comprises: determining a release profile of an active ingredient; determining a diffusion rate of a microstructure comprising an excipient powder material; determining a concentration of the active ingredient; and, determining a fusing energy to generate within the excipient powder material to form the microstructure, Cima et al do teach the drug release rate can be controlled by the distribution of the drug throughout the matrix or by variation of the polymer microstructure (col 10 lns 22-25) and variation of the laser intensity or traversal speed can be used to vary the cross-link density within a layer so that the properties of the material can be varied from position to position within the part (col 6 lns 24-28) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have accessing diffusion-controlled release input data comprise: determining a release profile of an active ingredient; determining a diffusion rate of a microstructure comprising an excipient powder material; determining a concentration of the active ingredient; and, determining a fusing energy to generate within the excipient powder material to form the microstructure.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743